Citation Nr: 0602096	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-32 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a back condition, 
to include as secondary to the service connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO) which continued the 20 percent 
evaluation of the veteran's left knee disability and denied 
service connection for a back condition.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  Her inferred claim for TDIU is 
referred to the RO for initial adjudication.



FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain, 
mild effusion, crepitus, tenderness, and limitation of 
flexion to 60 degrees without limitation of extension, 
instability or subluxation.  

2.  The veteran's back condition was aggravated by the left 
knee disability.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261 
(2005).  

2.  The criteria for service connection on a secondary basis 
for lumbar facet arthropathy are met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The RO sent the veteran a VCAA letter in April 2002 regarding 
her claims, however, this letter failed to specifically 
address what information and evidence was required to 
establish entitlement to an increased evaluation and service 
connection.  However, the October 2003 statement of the case 
(SOC) and March 2005 supplemental SOC (SSOC) outlined what 
evidence was lacking and why her claims remained denied.  In 
addition, the RO sent the veteran a VCAA letter in June 2005 
which did specifically inform her what evidence and 
information was required to grant an increased evaluation for 
her left knee disability and service connection for her back 
condition.  

The April 2002 and June 2005 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence she was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
help the veteran get such things as medical records or 
records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them.  

Finally, with respect to the fourth element, the April 2002 
VCAA letter stated, "If you have any medical evidence to 
support your claim for an increased evaluation, please submit 
it."  The letter also read, "We need you to submit medical 
evidence showing that you have been treated on a continuous 
basis for your back... since your discharge from active duty."  
These statements served to advise the veteran to submit any 
evidence in her possession pertinent to her claims on appeal.  
Further the June 2005 VCAA letter also advised the veteran to 
submit medical evidence in her possession pertinent to her 
claims.  These letters provided the veteran with adequate 
notice of the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  Some of the notice in this case was 
provided after the initial AOJ decision.  The Court has held 
that such delayed notice is generally not prejudicial to a 
claimant.  Short Bear v. Nicholson; 19 Vet. App. 341 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before her claim reached the Board.  Thus, 
the veteran has received all required notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified treatment records that are 
pertinent to the issues on appeal, and has obtained medical 
examinations.  In that regard, the veteran most recently 
underwent a VA examination in October 2003 to evaluate her 
left knee disability.  There is no suggestion on the current 
record that there remains evidence that is pertinent to the 
matter on appeal that has yet to be secured.

While the veteran has not been afforded a VA examination to 
evaluate her back condition, no prejudice will result as the 
Board has made a favorable decision regarding that claim on 
appeal.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for equitable disposition of the matters on appeal.  

II.  Factual Background

The veteran was initially granted service connection for her 
left knee disability by rating decision in October 1969 with 
an evaluation of 10 percent under Diagnostic Code 5257.  A 
September 1971 rating decision increased the evaluation of 
the left knee to 20 percent under Diagnostic Code 5257, and 
listed the condition as internal derangement, left knee, with 
suspected torn medial meniscus.  The veteran has made several 
claims for an increased evaluation of her left knee 
disability since that time. 

The most recent claim for an increased evaluation of the left 
knee disability was made in November 2001, when the veteran 
also claimed service connection for a back condition.  The 
veteran submitted VA outpatient treatment records from 
October 2000 through May 2002 showing the left knee to have 
full extension and flexion limited to 90 to 120 degrees.  The 
veteran consistently complained of pain in the left knee and 
examinations revealed crepitus, tenderness, and mild 
effusion.  In August 2003 the veteran reported problems with 
her knee locking and giving way, but examination revealed the 
knee to be stable to Varus and Valgus stress tests.  The 
diagnosis of the veteran's left knee disability was 
consistently chondromalacia patella.

A January 2001 X-ray report indicated mild symmetrical 
degenerative changes of both knees, with no significant joint 
effusion, osseous, or other radiographic abnormality.  X-rays 
from October 2001 indicated mild degenerative changes in the 
lateral compartment of the left knee.  Despite these 
indications, a May 2002 X-ray indicated normal knees 
bilaterally with no joint effusion or subluxation.  Treatment 
records from this period also indicate consistent complaints 
of low back pain.  

A May 2003 letter from the director of the Chronic Pain 
Clinic at the VA Medical Center indicated that the veteran 
had been a patient since March 2003 for a number of 
conditions, including chondromalacia patella of the left 
knee, lumbar degenerative disc disease, and lumbar 
degenerative facet disease and outlined some of the 
treatments the veteran had utilized.  This physician noted 
that the veteran's knee pain was severe, related to 
chondromalacia patella, overuse, and arthritis, and that 
there was no evidence of lateral instability or subluxation.  
The physician also opined that the low back pain experienced 
by the veteran was the related to lumbar facet arthropathy, 
and further added that the veteran's knee disease had most 
likely aggravated this back condition.  

In October 2003 the veteran underwent a VA examination to 
evaluate her left knee.  The veteran complained of consistent 
and chronic pain in her left knee since her injury in 
service.  She added that she experienced locking and that her 
knee was extremely crepitant.  On physical examination the 
veteran had full extension and flexion to 90 degrees.  
Repetition of flexion and extension resulted in increased 
pain.  The examiner noted significant painful crepitance and 
mild effusion.  He observed no joint line tenderness or 
instability.  

The examiner reviewed X-rays from September 2003, which 
showed irregularity of the left patella with a mild degree of 
osteophytic spurring at the superior and inferior poles and 
irregularities on the articular surface.  The diagnosis was 
significant articular cartilage wear subpatellarly with a 
great deal of painful crepitance.  The examiner noted that 
the X-ray hinted at development of degenerative changes 
involving the patellofemoral joint.  

VA outpatient treatment reports from May 2002 to March 2004, 
show continued complaints of back and knee pain.  A May 2002 
MRI of the lumbosacral spine indicated no herniated disc or 
spinal stenosis, but minimal degenerative disease at the L4-5 
level and minimal arthritic changes of the facet joints at 
the L5-S1 level.  At knee injections in August 2003 
degenerative joint disease was noted in both knees, however, 
a September 2003 X-ray report indicates normal knees 
bilaterally.  A Functional Capacity Evaluation was also 
conducted in September 2003 which showed flexion of the left 
knee limited to 60 degrees, with full extension.   

III.  Legal Analysis

A.  Left Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

The veteran's left knee disability is currently rated as 20 
percent disabling under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  In recent treatment reports 
and the October 2003 VA examination, however, it has been 
noted that there is no instability or subluxation of the left 
knee, thus, while a higher evaluation of 30 percent is 
available under Diagnostic Code 5257 for severe recurrent 
subluxation or lateral instability of the knee, the Board 
finds that such an evaluation is not warranted.  Diagnostic 
Code 5257 is not based on limitation of motion; hence, those 
factors could not provide a basis for an increased evaluation 
under that diagnostic code.  Johnson v. Brown, 9 Vet App 7 
(1996).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees of flexion and extension.  38 C.F.R. 
§ 4.71a, Plate II.  

Diagnostic Code 5261, provides criteria for evaluating 
limitation of extension.  Extension limited to 5 degrees 
warrants a noncompensable evaluation while more limited 
extension warrants higher.  The veteran has consistently been 
found to have full extension to 0 degrees and no additional 
limitation due to functional factors; thus, a separate 
evaluation under Diagnostic Code 5261 is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A separate or higher evaluation is available under Diagnostic 
Code 5260, evaluating limitation of flexion.  The greatest 
limitation of flexion of the left knee was demonstrated in 
September 2003 when the veteran had flexion limited to 60 
degrees.  Under Diagnostic Code 5260, flexion limited to 60 
degrees warrants a noncompensable evaluation.  No additional 
limitation has been reported due to functional factors.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

X-rays have not shown arthritis, thus a separate evaluation 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005), which provides a 10 percent evaluation for 
arthritis shown on X-ray and manifested by noncompensable 
limitation of motion.

Diagnostic Code 5259 offers a maximum 10 percent evaluation 
for symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  Diagnostic Code 5258 offers a 
maximum 20 percent evaluation for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  These codes do not provide a basis for an increased 
rating.

A higher evaluation is available under Diagnostic Code 5256, 
for ankylosis of the knee.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86.).  The veteran has significant motion, and thus, 
ankylosis has not been shown.  Diagnostic Code 5256 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.   

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran's left knee disability has not required any, let 
alone frequent, periods of hospitalization since service.  
The veteran has indicated that she was last employed in 
December 2001 and has had difficulty in obtaining employment 
based on her limited mobility.  Since she is not currently 
employed, there is no showing of marked interference with 
employment.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased evaluation of the left knee disability, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).  

B.  Back Condition

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Secondary service connection is available where a service 
connected disability directly caused another disability and 
where a service connected disability has aggravated a non-
service connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

In her May 2003 letter, the Director of the VAMC Chronic Pain 
Clinic opined that the veteran's current back condition was 
most likely aggravated by her service connected left knee 
disability.  The Board finds that this is a competent medical 
opinion and that no competent medical evidence to the 
contrary has been presented.  Thus, the preponderance of the 
evidence weighs in favor of entitlement to service connection 
for lumbar facet arthropathy as secondary to the left knee 
disability, and the claim is granted.  


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
left knee disability is denied.  

Entitlement to service connection for a back condition, 
lumbar facet arthropathy, as secondary to the service 
connected left knee disability, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


